          Case 3:17-cv-04419-JD Document 154 Filed 12/17/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: December 17, 2020                                              Judge: Hon. James Donato

 Time: 11 Minutes

 Case No.        C-17-04344-JD McDonald et al v. Kiloo ApS et al
                 C-17-04419-JD Rushing et al v. The Walt Disney Company et al
                 C-17-04492-JD Rushing et al v. ViacomCBS Inc. et al


 Attorney(s) for Plaintiff(s):    Douglas Cuthbertson/Allen Carney
 Attorney(s) for Defendant(s):    Tyler Newby/Quynh K. Vu/Jordan Segall/Celeste M. Brecht/
                                  Kasonni M. Scales/Jacob Sommer/ Raghav Krishnapriyan/
                                  Benjamin Kleine/Sylvia Rivera/Kathryn Cahoy/
                                  David R. Singh/Benjamin P. Smith/Jim Snell

 Deputy Clerk: Lisa R. Clark                                          Court Reporter: Debbie Pas

                                         PROCEEDINGS

Final Approval Hearing -- Held (by Zoom)

                                     NOTES AND ORDERS

The Court will issue an order granting plaintiffs’ motion for final approval of class action
settlements. Dkt. No. 383 (Case No. 17-4344).

For plaintiffs’ motion for awards of attorneys’ fees, reimbursements of expenses, and service
awards, Dkt. No. 372, the Court hears argument on defendants’ oppositions to the motion. The
motion is taken under submission and the Court will issue an order. The parties are encouraged
to continue their efforts to reach voluntary resolutions of their disputes in the meantime. The
parties must promptly inform the Court of any resolutions reached.
